DETAILED ACTION
The applicant’s amendment filed on April 19, 2022 was received.  Claims 5 and 6 were cancelled.  Claims 1, 7, 19 and 20 were amended.  New claims 21 and 22 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juan Carlos A. Marquez on July 25, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 7, 21 and 22 are cancelled.
Claim 1 is amended as follows:

    PNG
    media_image1.png
    440
    632
    media_image1.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the electrochemical device of claim 1, specifically wherein the fiber coating layer comprises a first porous layer, a second porous layer, and a third porous layer, the third porous layer provided between the first porous layer and the second porous layer; an average pore diameter of the first porous layer is less than an average pore diameter of the second porous layer, the average pore diameter of the first porous layer is 20 nm to 5 µm; the average pore diameter of the second porous layer is greater than 20 nm and less than or equal to 10 µm, and an average pore diameter of the third porous layer is between the average pore diameter of the first porous layer and the second porous layer.
The closest prior art is Wong (U.S. Pub. No. 2017/0346063 A1).
Wong teaches a separator comprising a porous base material, a first protective porous layer coated one side of the porous base material, and a second protective layer coated on the other side of the porous base material (see paragraph 71).  In some embodiments, the second protective porous layer has a smaller pore size than the first protective porous layer (see paragraph 118).  In certain embodiments, the first protective porous layer has a smaller pore size than the second protective porous layer (see paragraph 119).  The smallest range of pore sizes taught by Wong for the first and second protective layers is from about 10 nm to about 100 nm (see paragraph 153) and Wong is silent as to the porous base material having an average pore size between that of the first and second protective layers.  Wong is further silent as to fibers in the first and second protective coating layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727